           Case 19-06650                         Doc 14               Filed 03/14/19 Entered 03/14/19 23:33:11                        Desc Imaged
                                                                      Certificate of Notice Page 1 of 7
  Fill in this information to identify your case:                                                             0.00
                                                                                                              0.00

   Debtor 1              Cathy                   Renee                  Knighten
                         __________________________________________________________________
                                                                                                               0.00
                                                                                                               0.00
                         First Name                     Middle Name            Last Name

   Debtor 2              __________________________________________________________________
                                                                                                               0.00            Check if this is an amended
   (Spouse, if filing)   First Name                     Middle Name            Last Name
                                                                                                                               plan, and list below the
   United States Bankruptcy Court for the : __NORTHERN DISTRICT OF ILLINOIS __                                                 sections of the plan that have
                                                                                                                               been changed
   Case Number ______________________________________________
   (If known)                                                                                                                  ________________________
                                                                                                                               ________________________


Official Form 113
Cha pt e r 1 3 Pla n                                                                                                                                          12/17

  Part 1:            N ot ic e s

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.


 To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                           includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                           be ineffective if set out later in the plan.




 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                           Included         Not Included
          payment or no payment at all to the secured creditor
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                            Included         Not Included
          Section 3.4
 1.3      Nonstandard provisions, set out in Part 8                                                                                 Included         Not Included



 Part 2:             Pla n Pa ym e nt s a nd Le ngt h of Pla n

2.1 Debtors(s) will make regular payments to the trustee as follows:
          650.00
     $ ___________                   month for _____
                                 per_______        36 months
     Insert additional lines if necessary.
     If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
     payments to creditors specified in this plan.




Official Form 113                     Record # 813649                           Chapter 13 Plan                                                      Page 1
           Case 19-06650                Doc 14   Filed 03/14/19 Entered 03/14/19 23:33:11 Desc Imaged
Debtor 1    Cathy                   Renee
                                                Certificate     of Notice Page 2 Case
                                                           Knighten
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
             First Name                 Middle Name                 Last Name


2.2 Regular payments to the trustee will be made from future income in the following manner:
    Check all that apply.
        Debtor(s) will make payments pursuant to a payroll deduction order.
        Debtor(s) will make payments directly to the trustee.
        Other (specify method of payment):____________________________.

2.3 Income tax refunds
    Check one.
            Debtor(s) will retain any income tax refunds received during the plan term.
            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
            turn over to the trustee all income tax refunds received during the plan term.
            Debtor(s) will treat income tax refunds as follows:
            Debtor(s) shall submit a copy of their Federal Income tax return to the Trustee each year, beginning with
            the tax return for the year in which this was filed, no later than April 20th. The Debtors shall tender to the
            Trustee the amount of any tax refund in excess of $1,200 each year, beginning the year after the plan is
            confirmed, within 7 days of receipt of the tax refund. Refunds must be received by the Trustee by June
            30th of each year.
2.4 Additional payments.
    Check one.
            None. If “None” is checked, the rest of       2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ __________________.
                                                                                                    23,400.00

 Part 3:         T re a t m e nt of Se c ure d Cla im s

3.1 Maintenance of payments and cure of default, if any.
    Check one.
            None. If “None” is checked, the rest of       3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
            None. If “None” is checked, the rest of       3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C.            506.
   Check one.
           None. If “None” is checked, the rest of         3.3 need not be completed or reproduced.
           The claims listed below were either:

           (1)   incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
                 personal use of the debtor(s), or

           (2)   incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

           These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
           directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
           filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
           claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

             Name of Creditor                   Collateral                                Amount of        Interest    Monthly plan      Estimated total
                                                                                          claim            rate        payment           payments by trustee


           Foursight Capital LLC                2017 Kia Forte with over 2,500 miles      $ 18,669.00         7.50 %   $       396.14    $          22,443.82

                                                                                                                        Disbursed by:
                                                                                                                            Trustee
                                                                                                                            Debtor(s)


3.4 Lien avoidance.
    Check one.
            None. If “None” is checked, the rest of          3.4 need not be completed or reproduced.

Official Form 113          Record # 813649                                 Chapter 13 Plan                                                      Page 2
           Case 19-06650               Doc 14    Filed 03/14/19 Entered 03/14/19 23:33:11 Desc Imaged
Debtor 1    Cathy                   Renee
                                                Certificate     of Notice Page 3 Case
                                                           Knighten
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
            First Name                 Middle Name                  Last Name



3.5 Surrender of collateral.
     Check one.
            None. If “None” is checked, the rest of    3.5 need not be completed or reproduced.
 Part 4:        T re a t m e nt of Fe e s a nd Priorit y Cla im s

4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in 4.5, will be paid in full without
    postpetition interest.

4.2 Trustee’s fees
                                                                                                                  5.40
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ________% of plan payments; and
                                                        1,263.60
    during the plan term, they are estimated to total $___________.


4.3 Attorney’s fees
                                                                                           4,000.00
    The balance of the fees owed to the attorney for the debtor(s) is estimated to be $___________.


4.4 Priority claims other than attorney’s fees and those treated in             4.5.
    Check one.

           None. If “None” is checked, the rest of    4.4 need not be completed or reproduced.
                                                                                    $9,715.00
           The debtor(s) estimate the total amount of other priority claims to be ______________.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
    Check one.

           None. If “None” is checked, the rest of    4.5 need not be completed or reproduced.

 Part 5:        T re a t m e nt of N onpriorit y U nse c ure d Cla im s


5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.

           The sum of $___________.

               3
            _______%                                                                921.96
                     of the total amount of these claims, an estimated payment of $_________.

           The funds remaining after disbursements have been made to all other creditors provided for in this plan.

                                                                                                                                       0.00
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $______________.
           Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of    5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of    5.3 need not be completed or reproduced.

 Part 6:        Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

           None. If “None” is checked, the rest of    6.1 need not be completed or reproduced.




Official Form 113         Record # 813649                                  Chapter 13 Plan                                                   Page 3
           Case 19-06650                Doc 14   Filed 03/14/19 Entered 03/14/19 23:33:11 Desc Imaged
Debtor 1    Cathy                   Renee
                                                Certificate     of Notice Page 4 Case
                                                           Knighten
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
             First Name                 Middle Name            Last Name



  Part 7:        V e st ing of Prope rt y of t he Est a t e


7.1 Property of the estate will vest in the debtor(s) upon
    Check the applicable box:

            plan confirmation.
            entry of discharge.
            other: ____________________________________________.

  Part 8:        N onst a nda rd Pla n Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in        1.3.


   Trustee will be the disbursing agent for pre-confirmation adequate protection payments of $186.69 to Foursight
   Capital LLC.




  Part 9:       Signa t ure(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below.


             /s/ Cathy Renee Knighten
                          Cathy Renee Knighten


             Date: 03/11/2019



            /s/ Ashley Nkeiru Chike
     ________________________________________                        Date: 03/11/2019
     Signature of Attorney for Debtor


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113          Record # 813649                            Chapter 13 Plan                                                       Page 4
            Case 19-06650            Doc 14       Filed 03/14/19 Entered 03/14/19 23:33:11 Desc Imaged
 Debtor 1    Cathy                   Renee
                                                 Certificate     of Notice Page 5 Case
                                                            Knighten
             __________________________________________________________________
                                                                                  of 7Number (if known) ______________________________
             First Name               Middle Name              Last Name



Ex hibit : T ot a l Am ount of Est im a t e d T rust e e Pa ym e nt s
      The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
      out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                            $                0.00

b.   Modified secured claims (Part 3, Section 3.2 total)                                                    $                0.00

c.   Secured claims excluded from 11 U.S.C.         506 (Part 3, Section 3.3 total)                         $          22,443.82

d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                     $                0.00

e.   Fees and priority claims (Part 4 total)                                                                $          14,978.60

f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                              $             921.96

g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                          $                0.00

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                     $                0.00

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)               $                0.00

j.   Nonstandard payments (Part 8, total)                                                                   $                0.00


     Total of lines a through j                                                                             $          38,344.38




Official Form 113         Record # 813649                             Chapter 13 Plan                                                    Page 5
        Case 19-06650        Doc 14    Filed 03/14/19 Entered 03/14/19 23:33:11             Desc Imaged
                                       Certificate of Notice Page 6 of 7
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 19-06650-JPC
Cathy Renee Knighten                                                                   Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: ccabrales             Page 1 of 2                   Date Rcvd: Mar 12, 2019
                               Form ID: pdf001             Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 14, 2019.
db             +Cathy Renee Knighten,    8730 S Wood,    Chicago, IL 60620-4817
27629079        CELTIC BANK/Contfinco,    Attn: Bankruptcy Dept.,     4450 New Linden Hill Rd,
                 Wilmington,DE 19808
27629091      ++CREDITORS BANKRUPTCY SERVICE,    PO BOX 800849,     DALLAS TX 75380-0849
               (address filed with court: Creditors Bankruptcy Service,       Bankruptcy Dept.,   PO Box 800849,
                 Dallas,TX 75374)
27629083       +City of Chicago Bureau Parking,     Bankruptcy Dept/City Clerk,    121 N. LaSalle St,   Room 107,
                 Chicago,IL 60602-1242
27629100      ++DIRECTV LLC,    ATTN BANKRUPTCIES,    PO BOX 6550,    GREENWOOD VILLAGE CO 80155-6550
               (address filed with court: Direct Tv,      PO Box 9001069,    Louisville,KY 40290)
27629082       +Equifax,    Attn: Bankruptcy Dept.,    PO Box 740241,    Atlanta,GA 30374-0241
27629081       +Experian,    Attn: Bankruptcy Dept.,    PO Box 2002,    Allen,TX 75013-2002
27629077       +First Premier BANK,    Attn: Bankruptcy Dept.,     601 S Minnesota Ave,
                 Sioux Falls,SD 57104-4868
27629101       +First Premier Bank,    Bankruptcy Department,    PO Box 5524,    Sioux Falls,SD 57117-5524
27629085        Foursight Capital LLC,    Bankruptcy Dept,    Dept #2026 PO Box 29675,    Phoenix,AZ 85038
27629099       +Franciscan Alliance,    Bankruptcy Dept,    28044 Network Place,    Chicago,IL 60673-1280
27629096       +Miller & Steeno,    11970 Borman Drive Suite 250,     Saint Louis,MO 63146-4153
27629105       +Robert J. Semrad,    Bankruptcy Department,    20 S. Clark St., 28th floor,
                 Chicago,IL 60603-1811
27629080       +Transunion,    Attn: Bankruptcy Dept.,    PO Box 1000,    Chester,PA 19016-1000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27629097        E-mail/Text: DocumentFiling@lciinc.com Mar 13 2019 02:17:04       Antero Capital LLC,
                 PO Box 1931,   Burlingame,CA 94011
27629084       +E-mail/Text: Harris@ebn.phinsolutions.com Mar 13 2019 02:21:27       Arnold Scott Harris PC,
                 Bankruptcy Dept.,   111 W Jackson Blvd Ste 600,     Chicago,IL 60604-3517
27629098       +E-mail/Text: slopez@barrmgmt.com Mar 13 2019 02:20:49       Broadway Financial,    3755 N Halsted,
                 Chicago,IL 60613-3906
27629089       +E-mail/Text: cio.bncmail@irs.gov Mar 13 2019 02:17:48       IRS Non-Priority,    Bankruptcy Dept.,
                 PO Box 7346,   Philadelphia,PA 19101-7346
27629088       +E-mail/Text: rev.bankruptcy@illinois.gov Mar 13 2019 02:18:58
                 Illinois Department of Revenue,    Bankruptcy Department,    PO Box 64338,
                 Chicago,IL 60664-0291
27629086        E-mail/Text: JCAP_BNC_Notices@jcap.com Mar 13 2019 02:19:44       Jefferson Capital Systems LLC,
                 Bankruptcy Department,    PO Box 7999,   Saint Cloud,MN 56302
27629090       +E-mail/Text: bankruptcy@sccompanies.com Mar 13 2019 02:16:58       K. Jordan,
                 Bankruptcy Department,    PO Box 8945,   Madison,WI 53708-8945
27629093       +E-mail/Text: bankruptcy@sccompanies.com Mar 13 2019 02:16:58       Masseys,
                 Attn: Bankruptcy Department,    1251 1st Ave,   Chippewa Falls,WI 54729-1677
27629103       +E-mail/Text: bankruptcy@sccompanies.com Mar 13 2019 02:21:35       Seventh Avenue,
                 C/o Creditors Bankruptcy Service,    PO Box 800849,    Dallas,TX 75380-0849
27629092       +E-mail/Text: bankruptcy@sccompanies.com Mar 13 2019 02:16:58       Stoneberry,
                 C/o Creditors Bankruptcy Service,    PO Box 800849,    Dallas,TX 75380-0849
27629095       +E-mail/Text: ecf@carrusllc.com Mar 13 2019 02:21:41       Total Loan Company,
                 C/o Carrus Portfolio Services,    25 Highland Park Village #100-199,    Dallas,TX 75205-2789
27629104       +E-mail/Text: bnc-bluestem@quantum3group.com Mar 13 2019 02:20:38       Webbank/Fingerhut,
                 6250 Ridgewood Rd,    Saint Cloud,MN 56303-0820
27629078       +E-mail/Text: bnc-bluestem@quantum3group.com Mar 13 2019 02:20:38       Webbank/Fingerhut,
                 Attn: Bankruptcy Dept.,    6250 Ridgewood Rd,   Saint Cloud,MN 56303-0820
                                                                                               TOTAL: 13

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27629094*      ++CREDITORS BANKRUPTCY SERVICE,   PO BOX 800849,   DALLAS TX 75380-0849
                (address filed with court: Creditors Bankruptcy Service,    Bankruptcy Dept.,    PO Box 800849,
                  Dallas,TX 75380)
27629087*       +IRS Priority Debt,   Bankruptcy Dept.,   PO Box 7346,   Philadelphia,PA 19101-7346
27629102*      ++JEFFERSON CAPITAL SYSTEMS LLC,   PO BOX 7999,   SAINT CLOUD MN 56302-7999
                (address filed with court: Jefferson Capital Systems LLC,    Bankruptcy Dept.,    PO Box 7999,
                  Saint Cloud,MN 56302)
                                                                                              TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
          Case 19-06650            Doc 14       Filed 03/14/19 Entered 03/14/19 23:33:11                         Desc Imaged
                                                Certificate of Notice Page 7 of 7


District/off: 0752-1                  User: ccabrales                    Page 2 of 2                          Date Rcvd: Mar 12, 2019
                                      Form ID: pdf001                    Total Noticed: 27


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2019 at the address(es) listed below:
              Ashley Chike    on behalf of Debtor 1 Cathy Renee Knighten ndil@geracilaw.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
